
	
		II
		112th CONGRESS
		1st Session
		S. 1161
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. Grassley (for
			 himself and Mr. Johnson of South Dakota)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to restore
		  integrity to and strengthen payment limitation rules for commodity payments and
		  benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural America Preservation Act of
			 2011.
		2.Payment
			 limitationsSection 1001 of
			 the Food Security of 1985 (7 U.S.C. 1308) is amended—
			(1)in subsection
			 (a), by striking paragraph (3) and inserting the following:
				
					(3)Legal
				entity
						(A)In
				generalThe term legal entity means—
							(i)an organization
				that (subject to the requirements of this section and section 1001A) is
				eligible to receive a payment under a provision of law referred to in
				subsection (b), (c), or (d);
							(ii)a corporation,
				joint stock company, association, limited partnership, limited liability
				company, limited liability partnership, charitable organization, estate,
				irrevocable trust, grantor of a revocable trust, or other similar entity (as
				determined by the Secretary); and
							(iii)an organization
				that is participating in a farming operation as a partner in a general
				partnership or as a participant in a joint venture.
							(B)ExclusionThe
				term legal entity does not include a general partnership or joint
				venture.
						;
			(2)in subsection
			 (b)—
				(A)in paragraphs
			 (1), (2), and (3), by striking (except a joint venture or a general
			 partnership) each place it appears;
				(B)in paragraph
			 (1)(A), by striking $40,000 and inserting
			 $20,000; and
				(C)in paragraphs (2)
			 and (3)(A), by striking $65,000 each place it appears and
			 inserting $30,000;
				(3)in subsection
			 (c)—
				(A)in paragraphs
			 (1), (2), and (3), by striking (except a joint venture or a general
			 partnership) each place it appears;
				(B)in paragraph
			 (1)(A), by striking $40,000 and inserting
			 $20,000; and
				(C)in paragraphs (2)
			 and (3)(A), by striking $65,000 each place it appears and
			 inserting $30,000;
				(4)by striking
			 subsection (d) and inserting the following:
				
					(d)Limitations on
				marketing loan gains, loan deficiency payments, and commodity certificate
				transactionsThe total amount of the following gains and payments
				that a person or legal entity may receive during any crop year may not exceed
				$75,000:
						(1)(A)Any gain realized by a
				producer from repaying a marketing assistance loan for 1 or more loan
				commodities and peanuts under subtitle B or C of title I of the
				Food, Conservation, and Energy Act of
				2008 (7 U.S.C. 8731 et seq.) at a lower level than the original
				loan rate established for the loan commodity under those subtitles.
							(B)In the case of settlement of a
				marketing assistance loan for 1 or more loan commodities and peanuts under
				those subtitles by forfeiture, the amount by which the loan amount exceeds the
				repayment amount for the loan if the loan had been settled by repayment instead
				of forfeiture.
							(2)Any loan
				deficiency payments received for 1 or more loan commodities and peanuts under
				those subtitles.
						(3)Any gain realized
				from the use of a commodity certificate issued by the Commodity Credit
				Corporation for 1 or more loan commodities and peanuts, as determined by the
				Secretary, including the use of a certificate for the settlement of a marketing
				assistance loan made under those subtitles or section 1307 of that Act (7
				U.S.C.
				7957).
						;
			(5)by redesignating
			 subsections (e) through (h) as subsections (f) through (i),
			 respectively;
			(6)by inserting
			 after subsection (d) the following:
				
					(e)Spousal
				equity
						(1)In
				generalNotwithstanding subsections (b) through (d), except as
				provided in paragraph (2), if a person and the spouse of the person are covered
				by paragraph (2) and receive, directly or indirectly, any payment or gain
				covered by this section, the total amount of payments or gains (as applicable)
				covered by this section that the person and spouse may jointly receive during
				any crop year may not exceed an amount equal to twice the applicable dollar
				amounts specified in subsections (b), (c), and (d).
						(2)Exceptions
							(A)Separate
				farming operationsIn the case of a married couple in which each
				spouse, before the marriage, was separately engaged in an unrelated farming
				operation, each spouse shall be treated as a separate person with respect to a
				farming operation brought into the marriage by a spouse, subject to the
				condition that the farming operation shall remain a separate farming operation,
				as determined by the Secretary.
							(B)Election to
				receive separate paymentsA married couple may elect to receive
				payments separately in the name of each spouse if the total amount of payments
				and benefits described in subsections (b), (c), and (d) that the married couple
				receives, directly or indirectly, does not exceed an amount equal to twice the
				applicable dollar amounts specified in those
				subsections.
							;
				
			(7)in paragraph
			 (3)(B) of subsection (g) (as redesignated by paragraph (5)), by adding at the
			 end the following:
				
					(iii)Irrevocable trustsIn promulgating regulations to define the
				term legal entity as the term applies to irrevocable trusts, the
				Secretary shall ensure that irrevocable trusts are legitimate entities that
				have not been created for the purpose of avoiding a payment
				limitation.
					;
				and
			(8)in subsection (i)
			 (as redesignated by paragraph (5)), in the second sentence, by striking
			 or other entity and inserting or legal
			 entity.
			3.Substantive
			 change; payments limited to active farmersThe Food Security Act of 1985 is amended by
			 striking section 1001A (7 U.S.C. 1308–1) and inserting the following:
			
				1001A.Substantive
				change; payments limited to active farmers
					(a)Substantive
				change
						(1)In
				generalFor purposes of the application of limitations under this
				section, the Secretary shall not approve any change in a farming operation that
				otherwise would increase the number of persons or legal entities to which the
				limitations under this section apply, unless the Secretary determines that the
				change is bona fide and substantive.
						(2)Family
				membersFor the purpose of paragraph (1), the addition of a
				family member to a farming operation under the criteria established under
				subsection (b)(3)(B) shall be considered to be a bona fide and substantive
				change in the farming operation.
						(3)Primary
				controlTo prevent a farm from reorganizing in a manner that is
				inconsistent with the purposes of this Act, the Secretary shall promulgate such
				regulations as the Secretary determines to be necessary to simultaneously
				attribute payments for a farming operation to more than 1 person or legal
				entity, including the person or legal entity that exercises primary control
				over the farming operation, including to respond to—
							(A)(i)any instance in which
				ownership of a farming operation is transferred to a person or legal entity
				under an arrangement that provides for the sale or exchange of any asset or
				ownership interest in 1 or more legal entities at less than fair market value;
				and
								(ii)the transferor is provided
				preferential rights to repurchase the asset or interest at less than fair
				market value; or
								(B)a sale or
				exchange of any asset or ownership interest in 1 or more legal entities under
				an arrangement under which rights to exercise control over the asset or
				interest are retained, directly or indirectly, by the transferor.
							(b)Payments
				limited to active farmers
						(1)In generalTo be eligible to receive, directly or
				indirectly, payments or benefits described as being subject to limitation in
				subsection (b) through (d) of section 1001 with respect to a particular farming
				operation, a person or legal entity shall be actively engaged in farming with
				respect to the farming operation, in accordance with paragraphs (2), (3), and
				(4).
						(2)General classes
				actively engaged in farming
							(A)Definition of
				active personal managementIn this paragraph, the term
				active personal management means, with respect to a person,
				administrative duties carried out by the person for a farming operation—
								(i)that are
				personally provided by the person on a regular, continuous, and substantial
				basis; and
								(ii)relating to the
				supervision and direction of—
									(I)activities and
				labor involved in the farming operation; and
									(II)onsite services
				directly related and necessary to the farming operation.
									(B)Active
				engagementExcept as provided in paragraph (3), for purposes of
				paragraph (1), the following shall apply:
								(i)A
				person shall be considered to be actively engaged in farming with respect to a
				farming operation if—
									(I)the person makes
				a significant contribution, as determined under subparagraph (E) (based on the
				total value of the farming operation), to the farming operation of—
										(aa)capital,
				equipment, or land; and
										(bb)personal labor
				and active personal management;
										(II)the share of the
				person of the profits or losses from the farming operation is commensurate with
				the contributions of the person to the operation; and
									(III)a contribution
				of the person is at risk.
									(ii)A legal entity
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
									(I)the legal entity
				makes a significant contribution, as determined under subparagraph (E) (based
				on the total value of the farming operation), to the farming operation of
				capital, equipment, or land;
									(II)(aa)the stockholders or
				members that collectively own at least 51 percent of the combined beneficial
				interest in the legal entity each make a significant contribution of personal
				labor and active personal management to the operation; or
										(bb)in the case of a legal entity in
				which all of the beneficial interests are held by family members, any
				stockholder or member (or household comprised of a stockholder or member and
				the spouse of the stockholder or member) who owns at least 10 percent of the
				beneficial interest in the legal entity makes a significant contribution of
				personal labor or active personal management; and
										(III)the legal
				entity meets the requirements of subclauses (II) and (III) of clause
				(i).
									(C)Legal entities
				making significant contributionsIf a general partnership, joint
				venture, or similar entity (as determined by the Secretary) separately makes a
				significant contribution (based on the total value of the farming operation
				involved) of capital, equipment, or land, the partners or members making a
				significant contribution of personal labor or active personal management and
				meeting the standards provided in subclauses (II) and (III) of subparagraph
				(B)(i) shall be considered to be actively engaged in farming with respect to
				the farming operation involved.
							(D)Equipment and
				personal laborIn making determinations under this subsection
				regarding equipment and personal labor, the Secretary shall take into
				consideration the equipment and personal labor normally and customarily
				provided by farm operators in the area involved to produce program
				crops.
							(E)Significant
				contribution of personal labor or active personal management
								(i)In
				generalSubject to clause (ii), for purposes of subparagraph (B),
				a person shall be considered to be providing, on behalf of the person or a
				legal entity, a significant contribution of personal labor and active personal
				management, if the total contribution of personal labor and active personal
				management is at least equal to the lesser of—
									(I)1,000 hours;
				and
									(II)a period of time
				equal to—
										(aa)50
				percent of the commensurate share of the total number of hours of personal
				labor and active personal management required to conduct the farming operation;
				or
										(bb)in
				the case of a stockholder or member (or household comprised of a stockholder or
				member and the spouse of the stockholder or member) that owns at least 10
				percent of the beneficial interest in a legal entity in which all of the
				beneficial interests are held by family members who do not collectively receive
				payments directly or indirectly, including payments received by spouses, of
				more than twice the applicable limit, 50 percent of the commensurate share of
				hours of the personal labor and active personal management of all family
				members required to conduct the farming operation.
										(ii)Minimum labor
				hoursFor the purpose of clause (i), the minimum number of labor
				hours required to produce a commodity shall be equal to the number of hours
				that would be necessary to conduct a farming operation for the production of
				each commodity that is comparable in size to the commensurate share of a person
				or legal entity in the farming operation for the production of the commodity,
				based on the minimum number of hours per acre required to produce the commodity
				in the State in which the farming operation is located, as determined by the
				Secretary.
								(3)Special classes
				actively engaged in farmingNotwithstanding paragraph (2), the
				following persons shall be considered to be actively engaged in farming with
				respect to a farm operation:
							(A)LandownersA
				person or legal entity that is a landowner contributing owned land, and that
				meets the requirements of subclauses (II) and (III) of paragraph (2)(B)(i), if,
				as determined by the Secretary—
								(i)the landowner
				share-rents the land at a rate that is usual and customary; and
								(ii)the share
				received by the landowner is commensurate with the share of the crop or income
				received as rent.
								(B)Family
				membersWith respect to a farming operation conducted by persons
				who are family members, or a legal entity the majority of the stockholders or
				members of which are family members, an adult family member who makes a
				significant contribution (based on the total value of the farming operation) of
				active personal management or personal labor and, with respect to such
				contribution, who meets the requirements of subclauses (II) and (III) of
				paragraph (2)(B)(i).
							(C)SharecroppersA
				sharecropper who makes a significant contribution of personal labor to the
				farming operation and, with respect to such contribution, who meets the
				requirements of subclauses (II) and (III) of paragraph (2)(B)(i), and who was
				receiving payments from the landowner as a sharecropper prior to the effective
				date of the Food, Conservation, and Energy
				Act of 2008 (Public Law 110–246; 122 Stat. 1651).
							(4)Persons and
				legal entities not actively engaged in farmingFor the purposes
				of paragraph (1), except as provided in paragraph (3), the following persons
				and legal entities shall not be considered to be actively engaged in farming
				with respect to a farm operation:
							(A)LandlordsA
				landlord contributing land to the farming operation if the landlord receives
				cash rent, or a crop share guaranteed as to the amount of the commodity to be
				paid in rent, for such use of the land.
							(B)Other persons
				and legal entitiesAny other person or legal entity, or class of
				persons or legal entities, that fails to meet the requirements of paragraphs
				(2) and (3), as determined by the Secretary.
							(5)Personal labor
				and active personal managementNo stockholder or member may
				provide personal labor or active personal management to meet the requirements
				of this subsection for persons or legal entities that collectively receive,
				directly or indirectly, an amount equal to more than twice the applicable
				limits under subsections (b), (c), and (d) of section 1001.
						(6)Custom farming
				servicesA person or legal entity receiving custom farming
				services will be considered separately eligible for payment limitation purposes
				if the person or legal entity is actively engaged in farming based on
				paragraphs (1) through (3).
						(7)Growers of
				hybrid seedTo determine whether a person or legal entity growing
				hybrid seed under contract shall be considered to be actively engaged in
				farming, the Secretary shall not take into consideration the existence of a
				hybrid seed contract.
						(c)Notification by
				legal entitiesTo facilitate the administration of this section,
				each legal entity that receives payments or benefits described as being subject
				to limitation in subsection (b), (c), or (d) of section 1001 with respect to a
				particular farming operation shall—
						(1)notify each
				person or other legal entity that acquires or holds a beneficial interest in
				the farming operation of the requirements and limitations under this section;
				and
						(2)provide to the
				Secretary, at such times and in such manner as the Secretary may require, the
				name and social security number of each person, or the name and taxpayer
				identification number of each legal entity, that holds or acquires such a
				beneficial
				interest.
						.
		4.Foreign persons
			 and legal entities made ineligible for program benefitsSection 1001C of the Food Security Act of
			 1985 (7 U.S.C. 1308–3) is amended—
			(1)in the section
			 heading, by striking persons and inserting
			 persons and legal
			 entities;
			(2)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Corporation or other and inserting
			 Legal;
				(B)in the first
			 sentence, by striking a corporation or other entity shall be considered
			 a person that and inserting a legal entity; and
				(C)in the second
			 sentence, by striking an entity and inserting a legal
			 entity; and
				(3)in subsection
			 (c), by striking person and inserting legal entity or
			 person.
			5.Regulations
			(a)In
			 generalThe Secretary of Agriculture may promulgate such
			 regulations as are necessary to implement this Act and the amendments made by
			 this Act.
			(b)ProcedureThe
			 promulgation of the regulations and administration of this Act and the
			 amendments made by this Act shall be made without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			6.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
